DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     MARNI LEEBOW-LAMBERK,
                            Appellant,

                                      v.

                       LAWRENCE LAMBERK,
                            Appellee.

                              No. 4D20-2681

                         [November 18, 2021]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Fabienne E. Fahnestock, Judge; L.T.
Case No. FMCE15012308.

   Michael J. Alman and Jamie D. Alman of Greenspoon Marder LLP,
Fort Lauderdale, for appellant.

  Sonja A. Jean and Laura Davis Smith of Davis Smith & Jean, LLC,
Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

MAY, LEVINE and ARTAU, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.